944 F.2d 904
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terry L. HILL, Plaintiff-Appellant,v.Anthony M. FRANK, Postmaster General, Defendant-Appellee.
No. 91-1896.
United States Court of Appeals, Sixth Circuit.
Sept. 23, 1991.

1
Before RYAN, Circuit Judge, WELLFORD, Senior Circuit Judge, and HIGGINS, District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the documents before the court indicates that appellant filed a notice of appeal on July 31, 1991, ostensibly appealing a judgment entered in the underlying action by the district court on February 8, 1991.   A motion for an extension of time also filed by appellant in the district court on July 31, 1991, was untimely pursuant to Fed.R.App.P. 4(a)(5), and the notice of appeal was 113 days late.   Fed.R.App.P. 4(a) and 26(a).   Moreover, an earlier timely appeal filed by appellant from the district court's judgment was dismissed by this court for failure to prosecute when appellant failed to pay the required filing fee after he was notified to do so in Case No. 91-1317.


4
Upon consideration, we conclude that the instant appeal must be dismissed.   Insofar as the appeal is taken from the February 8, 1991, judgment, it is untimely.   Nor can the instant appeal be construed as one taken from an appealable post-judgment order because none has been entered in the district court.


5
Accordingly, the appeal is hereby dismissed for lack of jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Higgins, U.S. District Judge for the Middle District of Tennessee, sitting by designation